DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendments filed on 11/30/2021.
Claims 1-20 are pending. 
Response to Arguments
Applicant’s arguments, see Page 13, filed 11/30/2021, with respect to the objection of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see Pages 26-33, filed 11/30/2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Applicant argues that Bardy does not teach “training one or more classifiers to predict a future onset of AF in the patient at one or more prediction horizons" and “predicting a future onset of AF in the patient at one or more prediction horizons using the one or more trained classifiers” as recited in amended independent claims 1, 15, and 18. Examiner agrees. Therefore, the rejection has been withdrawn. 
Applicant's arguments, see Pages 13-26, filed 11/30/2021, regarding the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Rejection of claims 1-20 under 35 U.S.C. 101
	Independent claims 1, 15, and 18, have been amended to include limitations from claim 4, and the limitations “training one or more classifiers to predict a future onset of AF in the patient at one or more prediction horizons" and “predicting a future onset of AF in the patient at one or more prediction horizons using the one or more trained classifiers”. Applicant argues that the addition of 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and system for predicting an onset of atrial fibrillation in the patient. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.  The instant claims are evaluated according to such analysis.


Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim 1 is directed towards a method, and claims 15 and 18 are directed towards a system, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claim 1 recites a method for predicting an onset of atrial fibrillation in the patient by identifying AF rhythms, using annotations in the historical ECG data to determine RR-interval time series, identifying distinguishing features in the RR-interval time series, distinguishing between distant-AF and pre-AF time series, training a classifier, monitoring the patient, and predicting future onset of AF. The limitation of a method for predicting an onset of atrial fibrillation in the patient, as drafted in claims 1-14, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer elements and sensors. For example, identifying atrial fibrillation rhythms in historical ECG data can include a health care provider analyzing previous patient data using annotations on the data, identifying features, and distinguishing between distant-AF and pre-AF time series, and using a generic computer or processor to train a classifier and predict a future onset of AF. Other than reciting computing devices comprising hardware processors and memory, and a heart monitoring device, nothing in the elements of the claims precludes the step from practically being performed in the mind. The limitation of a system and media for predicting an onset of atrial fibrillation in the patient, as drafted in claims 15-17 and 18-20, respectively, under its broadest reasonable interpretation, covers performance of the limitation in the mind, as explained above with reference to method claims 1-14.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1, 15, and 18 recite the additional elements of a heart monitoring device, processors, and memory, which are being interpreted as generic computer elements. However, these elements are recited at a high level of generality (i.e. as generic computing elements performing the generic functions of data gathering and analysis) such that they amount to no more than mere instructions to apply the exception using generic computer components. Furthermore, the system provides no means for providing or displaying the patient condition or to improve diagnosis or change any stimulation or therapy parameters. See MPEP 2106.05(b) and (f).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a heart monitoring device, processors, and memory to perform the steps of predicting an onset of AF amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible. 
While there are no prior art rejections, claims 1-20 are not indicated as allowable due to the rejection under 35 U.S.C. 101 as indicated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792